[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 02-1219

                           PETER MUNGAI,

                            Petitioner,

                                v.

              IMMIGRATION AND NATURALIZATION SERVICE;
                    JOHN ASHCROFT; JAMES ZIGLER,

                           Respondents.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS



                              Before

                      Selya, Lynch and Howard,
                          Circuit Judges.



     Michael D. Greenberg and Law Offices of Michael D. Greenberg
on brief for petitioner.
     Robert D. McCallum, Jr., Assistant Attorney General, Norah
Ascoli Schwarz, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, on brief
for respondents.




                         August 19, 2002
          Per Curiam.    Peter Mungai, a citizen and native of

Kenya, petitions for review of a final order of the Board of

Immigration   Appeals   ("BIA")    denying   his   motion   to   reopen

removal proceedings. The BIA determined that the motion, which

asserted a claim of ineffective assistance of counsel, was both

procedurally and substantively deficient.

          Leaving aside the procedural matters, we must concur

with the BIA's conclusion that petitioner failed to demonstrate

prejudice as is required to prevail on a claim of ineffective

assistance of counsel.   Hernandez v. Reno, 238 F.3d 50, 55 (1st
Cir. 2001); Bernal-Vallejo v. INS, 195 F.3d 56, 63 (1st Cir.

1999); In re Lozada, 19 I & N Dec. 637, 638 (BIA 1988), aff'd,
857 F.2d 10 (1st Cir. 1988).      Although petitioner argued in the
motion to reopen that he was prejudiced by his attorney's

failure (1) to call petitioner's brother as a witness to
testify in support of his asylum claim in the proceedings
before the Immigration Judge, and (2) to file an appellate

brief on petitioner's behalf, he offered neither an affidavit
from his brother nor a description of the testimony his brother
would have given.   Moreover, he has failed to articulate any

issues or arguments that should have been presented in an
appellate brief. We therefore accept the BIA's conclusion that
petitioner failed to show the prejudice required to demonstrate

ineffective assistance of counsel and therefore failed to
establish any grounds for reopening the removal proceedings.




                                  -2-
         No other substantial issue being apparent, the final

order of the BIA is affirmed.    See Loc. R. 27(c).




                                -3-